DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 2019/0274360). 
Regarding claim 1, Liu teaches a cartridge for use with an aerosol generating device, the cartridge comprising: a housing defining a closed end 6, an open end 3, and an aperture 2 between the closed end and the open end; tobacco tar on the surface of sheet 5 (composition disposed in the housing in proximity to the closed end, the composition including nicotine); an air duct 12 (flow control apparatus) disposed in the housing, the flow control apparatus including, a proximal end, a distal end, and an internal airflow passageway between the distal end and the proximal end, the proximal end being closer to the open end of the housing than the distal end; a seal (connection at top of air duct 12) between an exterior of the flow control apparatus and an interior of the housing, the seal being between the open end of the housing and the aperture of the housing; and a channel 9 defined between a portion of the exterior of the flow control apparatus and the interior of the housing, the channel being in communication with the aperture 2 and configured to direct air towards the composition including nicotine [Fig. 2; 0029-0037]. 
Regarding claims 5 and 8-9, Liu teaches the flow control apparatus and the housing are separate parts, the housing includes a first part and a second part, wherein the first part includes a mouthpiece configured to retain the second part, and wherein the second part includes the composition including nicotine, the first part includes the flow control apparatus [Fig. 2]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Katase (US 2005/0016550). 
Liu does not teach the housing defines a plurality of apertures circumscribing the housing. However, this is a conventional configuration known in the art, as taught by Katase [Fig. 1; 0030], that one of ordinary skill in the art would have found obvious to apply to the device of Li to achieve predictable results, e.g. greater and more even air intake.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Kane (US 2014/0261492). 
Liu does not teach the internal airflow passageway includes a first portion between the proximal end and the distal end, wherein the first portion has a cross-sectional area that decreases from the distal end towards the proximal end, and a second portion closer to the proximal end than the first portion, wherein the second portion of the internal airflow passageway has a cross-sectional area that increases from the distal end towards the proximal end. Kane teaches an electronic smoking article with this configuration [Fig. 2] whereby aerosol formation is enhanced and losses due to condensation within the electronic smoking article are abated [0003]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the device of Liu for the same reasons as suggested by Kane. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Qiuming (US 2017/0295846).
Liu does not specify that the flow control apparatus is removably securable to the housing. However, it is known in the art for components to be removably secured together by interference fit as taught by Qiuming [0076]. It would have been obvious to one of ordinary skill in the art to configure the device of Liu such that the flow control apparatus is removably securable to the housing to achieve predictable results, e.g. providing a secure connection while also allowing removal or replacement. The interference fit would thereby provide a seal. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Conley (US 2013/0220315).
Liu does not teach the composition is a gel. However, this is a known form in the art for compositions to be vaporized, as taught by Conley [0028], that one of ordinary skill in the art would have found obvious to use in the device of Liu to achieve predictable results, e.g. vaporization and delivery of the composition to the user. 
Allowable Subject Matter
Claims 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no teaching or reasonable suggestion in the prior art to include the cartridge of Liu as applied to claim 1 above with an aerosol generating device including, a receptacle configured to receive at least the closed end of the housing, and a heater coupled to the receptacle and configured to heat the receptacle
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747